[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2059

                      RONALD L'HEUREUX,

                    Plaintiff, Appellant,

                              v.

                      WALTER WHITMAN AND
                        JUSTIN AMEIAL,

                    Defendants, Appellees.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]

                            Before

                  Selya, Boudin and Lynch,
                      Circuit Judges.

   Ronald L'Heureux on brief pro se.
   Sheldon Whitehouse, Attorney General, and Elisabeth A.
Wallace, Special Assistant Attorney General, on Motion to Dismiss
Appeal or to Summarily Affirm the Judgment Below, for appellees.

June 7, 1999

          Per Curiam.  Upon careful review of the record,
appellant's brief, and defendant's motion to dismiss the appeal
or for summary disposition, we conclude that this appeal is
frivolous.  The dismissal was proper for the reasons stated in
the magistrate judge's Report and Recommendation dated August
5, 1998, and adopted by the district court.  Plaintiff's
meritless and irrelevant appellate arguments cast no doubt on
the dismissal.
          Defendant's motion for reconsideration of the default
order is granted, that default order is vacated, and
defendant's motion to dismiss is treated as his brief.
          Defendant's motion for summary disposition is
granted.
          Affirmed.  See 1st Cir. Loc. R. 27.1.